NUMBER 13-19-00591-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


                 IN THE INTEREST OF I.M.V., A CHILD


                   On appeal from the 267th District Court
                         of Victoria County, Texas.


                ORDER TO FILE APPELLEE’S BRIEF
  Before Chief Justice Contreras and Justices Longoria and Perkes
                         Order Per Curiam

      This cause is before the Court on the Texas Department of Family and Protective

Services’ (Department) second motion for extension of time to file its brief. This Court,

having fully examined and considered the Department’s motion, is of the opinion that,

in the interest of justice, the Department’s second motion for extension of time to file its

brief should be granted pursuant to this order.

      Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals and include additional expedited
deadlines and procedures.      See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a),

reprinted in TEX. GOV’T CODE ANN., tit.2, subtit. F app. In accordance with the limited time

for consideration of these appeals, this Court requires strict adherence to the briefing

rules in appeals of parental termination cases, such as this appeal, and looks with

disfavor upon the delay caused by requests for extensions of time to file the brief. See

TEX. R. APP. P. 38.6; see also id. R. 28.4.

      The Department’s second motion for extension of time to file its brief is hereby

GRANTED, and the Department is hereby ORDERED to file its appellate brief with this

Court on or before 5:00 p.m. on February 14, 2020. Further motions for extension of time

will not be favorably entertained by this Court, absent truly extraordinary circumstances

alleged and supported by appropriate argument, authority, and any necessary evidence.

      IT IS SO ORDERED.

                                                                       PER CURIAM

Delivered and filed the
12th day of February, 2020.